MARTIN (Harry C.), Judge.
The trial court erred in allowing defendants’ motion for directed verdict at the close of plaintiffs’ evidence on plaintiffs’ cause of action to quiet title.
First, the Real Property Marketable Title Act provides that the establishment of a marketable record title in any person pursuant to the statute shall be prima facie evidence that such person owns title to the real property described in his record chain of title. N.C. Gen. Stat. § 47B-2(d) (Supp. 1981). Plaintiffs have established a marketable record title to the land in dispute by the introduction of the deed from C. L. Albertson and wife, Rose Albertson, to Floyd Brothers, recorded 11 September 1943, more than thirty years prior to the institution of this action. N.C. Gen. Stat. 47B-2(a). The evidence supports a conclusion that plaintiffs have a marketable record title. See Kennedy v. Whaley, 55 N.C. App. 321, 285 S.E. 2d 621 (1982).
Defendants argue that the Act does not apply because their rights to the property in dispute come within the exceptions contained in N.C.G.S. 47B-3(4). Defendants, however, have the burden of proof on the issue of whether their rights come within the statutory exceptions. Plaintiffs’ evidence does not establish that *691defendants are protected by the exceptions, and defendants have yet to introduce their evidence.1
We hold that plaintiffs have made out a prima facie case under the statute sufficient to overcome defendants’ motion for directed verdict at the close of plaintiffs’ evidence. Lea v. Dudley, 20 N.C. App. 702, 202 S.E. 2d 799 (1974).
We also hold that plaintiffs have established a prima facie case of their title to the property in dispute, under the common source of title rule. Mobley v. Griffin, 104 N.C. 112, 10 S.E. 142 (1889). Defendants argue that the common source of title rule does not apply because the property in question was reserved from the lands granted to plaintiffs and defendants by C. L. Albertson, their common source of title. Vance v. Pritchard, 213 N.C. 552, 197 S.E. 182 (1938). Defendants, however, have stipulated that the parties do have a common source of title to the property in question. Defendants’ chain of title from that common source has not been introduced into evidence. Plaintiffs’ deed conveying the property from the common source is in evidence.
Defendants stipulated that the property in dispute, a part of Joe’s Island, was owned by C. L. Albertson, who is the common source of title for plaintiffs’ and defendants’ property. They also stipulated the authenticity of the deed from C. L. Albertson and wife, Rose Albertson, conveying the property in dispute to Floyd Brothers, plaintiffs’ predecessor in title, on 11 September 1943. The common source of title rule applies and defendants cannot deny C. L. Albertson’s title to Joe’s Island. Vance, supra.
The question then becomes, which party has the better title from that common source. Plaintiffs have introduced their record title to the property. They are not bound to introduce defendants’ chain of title in order to make out a case for the jury that they possess the better title. They do not have to show the invalidity of defendants’ claim. Wells v. Clayton, 236 N.C. 102, 72 S.E. 2d 16 (1952); 5 A.L.R. 3d 375, § 7 (1966). Plaintiffs’ evidence was sufficient to overcome defendants’ motion for directed verdict on plaintiffs’ action to quiet title.
*692Plaintiffs failed to produce sufficient evidence on their claim for damages for wrongful cutting of timber. There is no evidence that defendants cut trees on plaintiffs’ property, other than the one tree for which defendants paid plaintiffs. The court properly entered a directed verdict against plaintiffs’ claim for damages.
Affirmed in part; reversed in part.
Judges VAUGHN and HILL concur.

. For a discussion of the effect of the exceptions upon the marketable title rule, see Note, North Carolina’s Marketable Title Act—Will the Exceptions Swallow the Rule?, 52 N.C. L. Rev. 211 (1973).